 HAMPTON ROADS MARITIME ASSN.Hampton Roads Maritime Association,Atlantic&GulfStevedoringAssociates,Atlantic& GulfStevedores,Inc.,HamptonRoads StevedoringCorporation,OldDominionStevedoringCorporation,SouthernStevedoringCorporation,TidewaterStevedoringCorporation,MarineStevedoringCorporation,NaciremaOperatingCompany, Inc.andInternational Longshoremen'sAssociation,AFL-CIO,LocalNo.1624,Petitioner.Case 5-RC-6612August 28, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Leonard R.MillerBriefswere filed by the Hampton RoadsMaritimeAssociation,fiveoftheEmployer-MembersoftheAssociationandInternationalLongshoremen'sAssociation,AFL-CIO, Local No. 1624Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.'The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmedUpon the entire record in this case, the Boardfinds:1.Hampton Roads Maritime Association, hereinreferredtoasHRMA, is an incorporatedassociation admitting to membership persons, firms,associations,and corporations interested in thepromotion of the maritime commerce of the ports ofHampton Roads and vicinity It has some 400members, consisting of a wide variety of personsand businesses, including the Employer-Membersnamed in the caption of this proceeding. Within thecorporatestructureofHRMA are variousorganizationswhichdealwiththePetitionerregarding the wages, hours, and working conditionsof those individuals employed at the port facilities.Most important of' these are the NegotiatingCommittees which have dealt with the Petitionerregarding the employment of the various types ofemployees at the portsThese committees areselectedby those members of the HRMA whoemploy a particular kind of labor and the contractsaresignedby the Employer-Members of thenegotiating committee, officials of the Petitioner,The "Stevedore Employers" have also requested oral argument Therecord,including the exceptions and briefs,adequately presents the issuesand the positions of the partiesWe, therefore,deny the request263the "employing interests" who utilize the particularclassification of labor which is the subject matter ofthe contract involved and, with one exception, anofficial of the HRMA.' There are also organizationswithin the HRMA which handle vacations, welfareand pension benefits for those employed at the portfacilities,and the HRMA has, in its ownpublications, stated that it provides. "Representationofemployerinterestsinwaterfrontlabornegotiations."NeitherHRMA nor the individualemployer-members contest the Board's jurisdictionin this case. The record discloses that each of theemployer-members here involved is engaged incommerce within the meaning of the Act. We find itwilleffectuate the policies of' the Act to assertjurisdiction in this proceeding.2The petitioning labor organization claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employers within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks an election to determinewhether the timekeepers employed by the Employersnamed in the caption wish to be included in anexistingmultiemployer portwide unit of checkersand weighers with whom the Employers have acollective-bargainingagreement.TheHRMAcontends that it is not authorized to bargain and hasnot bargained, for employment conditions of any ofthe employees employed at the port's maritimefacilities.TheEmployer-MembersofHRMAcontend that these employees are confidentialemployees and should not be included in a unit ofcheckers and weighers and that, if any unit isappropriate,itwouldconsistofaunitoftimekeepers of each individual Employer-Member.As has been pointed out above, there is, withinthestructureoftheHRMA, a negotiatingcommitteewhichhasnegotiatedcollective-bargaining agreements with the Petitionerforvariousclassesofemployees, including acontract covering the checkers and weighers. TheHRMA and all of the Employer-Members set forthin the caption, are signatories to the checkers andweighers contract.There thus exists a portwidemultiemployer bargaining unit agreed to by thepartiesinwhich additional employeesmay beincluded if their duties justify their inclusion in theunit.We think the question of the inclusion of thetimekeepers in a unit of checkers and weighers iscontrolled by the Board's decision inSteamshipTrade Association of Baltimore, Inc 'In that casethe Board found that the duties of the timekeeperswere integrated with those of the checkers to such adegree that the two classifications of employees hada community of interest justifying their inclusion in'The only contract in evidencenot signedby an official of the HRMA isthe contractinvolving terminalcheckers'155 NLRB 232178 NLRB No. 44 264DECISIONS OF NATIONALLABOR RELATIONS BOARDthe same unit The record herein shows the samerelationship between the duties of the timekeepersand those of the checkers and weighers in theperformance of their work at the maritime facilitiesof the Ports of Hampton Roads and thus warrantstheconclusion that the timekeepers should beincluded in the existing unit of checkers andweighersAs stated above, the Employer-Members contendthat the timekeepers should be excluded from amultiemployer unit on the grounds that they areconfidential employees. The evidence in the recordshows that to the extent that the timekeepers maybe said to have access to information of theiremployers,theinformationpertainstotheperformance of their duties as timekeepers and hasnothing to do with the labor policies of theEmployer-Members. Nor is there any evidence thatthetimekeepersotherwiseparticipateintheformulation, determination, or effectuation of theEmployer-Members' general labor policies.Wethereforeperceivenoreasonforexcludingtimekeepersfromamultiemployerunitasconfidential employees.''Pacific FarEast Line,Inc ,174 NLRB No 172,Gulf StatesTelephoneCo,118 NLRB 1039, 1042'The inclusionof certain individual employees is in questionSylvesterBrown,an employeeofSouthernStevedoringCorporation has theauthority to hire andfire,assign overtime,set vacation schedules, instructnew employeesand attendssupervisorymeetingsWe find him to be asupervisorand exclude him from the unit Southern StevedoringCorporationalso contendsthatVictor Cherry is amanager trainee andshould likewise be excluded from the unitCherry's present duties are thesame as those of other timekeepers and there is no formalprogram for hisadvancement to managerial dutiesWe shall therefore include him in theunit,HeckettEngineeringCompany,117NLRB 1395, 1398 OldDominion StevedoringCorporationwould excludeGeorge Clark as acasual employeeClark is60 years old and retired He works on anaverage of3 days a weekand is neveroff from workmore than a week ata time He performs the same work as other timekeepers,receive aChristmasbonus and participates in the profit sharing, medical and lifeinsuranceplans of theEmployer asdo the othertimekeepersHe is paidon a daily basis rather than on the guaranteed weekly salaryenjoyed bythe othertimekeepersHe does not receive a paid vacation On these facts,we find that his employment is regular and not intermittent and sporadicand that he thus has a community of interest with the other timekeeperswhich requires his inclusion in the unitQualityMarketsInc ,160 NLRB44, 51Accordingly,wefindthatthetimekeepersconstitute an appropriate voting group, and we shalldirect an election among them for the purpose ofdetermining whether they wish to be represented aspart of the existing unit of checkers and weighers'If a majority of the employees in such voting groupvote for Petitioner, they will be taken to haveindicated their desire to be included in the existingcheckersandweighers unit of employees. If amajorityof the employees in such group voteagainst representation by Petitioner, they will betaken to have indicated their desire to remainoutside such existing unit. In either event, theRegionalDirectorisinstructedtoissueacertification of the results of the election to sucheffect.5.Having found that an election should bedirectedamong the employees sought by thePetitioner,we shall direct an election in thefollowing described voting group-All timekeepers employed by the members ofHampton Roads Maritime Association," in thePorts of Hampton Roads and vicinity, Virginia,excluding all other employees and supervisors asdefined in the Act[Direction of Election' omitted from publication ]`Theindividualemployer-membersoftheAssociationcurrentlyemploying timekeepers areAtlantic and Gulf Stevedoring Associates,Atlantic& GulfStevedores,IncHamptonRoadsStevedoringCorporation,OldDominionStevedoringCorporation,SouthernStevedoringCorporation,Tidewater StevedoringCorporation,MarineStevedoring Corporation,Nacirema Operating Company, Inc'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiledby the Employer with the Regional Director for Region 5 within 7days of the date of this Decision and Direction ofElectionTheRegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be grantedby theRegional Directorexcept in extradordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed